Citation Nr: 1711149	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-23 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected renal disease with hypertension.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1963 to April 1966, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2014 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The November 2009 decision denied a rating in excess of 20 percent for diabetes, while the July 2014 decision denied service connection for sleep apnea.

When this appeal was previously before the Board in July 2016, the issues were remanded to the Agency of Original Jurisdiction (AOJ) for additional development; all requested actions having been completed, they are now returned to the Board for further appellate consideration.

The Board notes that the Veteran has been found to be entitled to a finding of total disability based on individual unemployability (TDIU), and the Veteran has not disagreed with any aspect of the decision on that bifurcated issue.  Tyrues v. Shinseki,732 F.3d 1351 (2013).  TDIU entitlement is therefore not inferred as part and parcel of the current claim for increased rating for diabetes mellitus.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Diabetes mellitus, type II, requires use of insulin and restricted diet for control; there is no necessity for regulation of activities to control blood sugars.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Multiple letters, including those sent to the Veteran in July 2009 and May 2014, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2016 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted.  With regard to diabetes, the examiners have made all clinical findings and described functional impacts sufficiently as to allow application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes, and fully comply with the Board's July 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diabetes is rated under Diagnostic Code 7913, which provides that a 20 percent rating is assigned when use of insulin or oral hypoglycemic medication is required along with a restricted diet.  A higher 40 percent rating is assigned when insulin and restricted diet are required, along with regulation of activities.  A Veteran is rated 60 percent disabled when the requirements for a 40 percent award are met, and there are also episodes of ketoacidosis or hypoglycemic reaction requiring one or two hospitalizations a year or twice monthly visits to a care provider, as well as noncompensable diabetic complications.  A 100 percent rating is assigned when more than one daily injection of insulin is needed, diet is restricted, activity is regulated, episodes of ketoacidosis or hypoglycemic reaction require three or more hospitalizations a year or there are weekly visits to the diabetic care provider, and either loss of weight and strength or complications that would be compensable if rated separately.  

Regulation of activity is defined in the criteria as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Code 7913.  VA has stated that this means that avoidance is required to help control blood sugar.  Voluntary avoidance of activity does not meet this criterion.  VA Adjudication Procedures Manual M21-1, III.IV.4.F.1.e.  This is evident from the schedule as well, as the rating criteria for diabetes focus solely on blood sugar, and direct that other complications and manifestations do not fall under Code 7913.

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008). 

VA and private treatment records reveal ongoing treatment for control of blood sugars.  The Veteran's insulin usage, in amount, type, and time of administration, has been repeatedly adjusted to enable him to gain better control of his disability.  Doctors monitor his eating habits and have prescribed a restricted diet, and encourage him to exercise for weight loss.  Importantly, although doctors, as in March and May 2009, have noted that he must monitor his blood sugar levels when engaging in exercise and should eat in conjunction with his activity, the Veteran was not told to regulate activity or to restrain from engaging.  In fact doctors commented on his ambitious exercise routines and attendance at a gym almost daily.  In 2014 he was again note dot exercise regularly at the gym and at home on an elliptical machine.  In 2016, following a stroke and a need for physical and occupational therapy, the Veteran was encouraged to be physically active to support his recovery and overall health.  Additionally, while the Veteran is closely monitored, and experienced episodes of hypoglycemia, he has not required hospitalization for diabetes.  Further, no period of time shows twice monthly visits to his diabetic health care provider.

At an August 2008 VA examination, the Veteran reported that he used oral medications and insulin, as well as diet, in an effort to control his diabetes.  He stated he walked two miles a day for exercise, and that with overexertion, his blood sugars would decrease.  The examiner commented that the Veteran's ability to perform strenuous activities, such as repeated stair climbing or splitting wood, was restricted.  These were categorized as "overexertional activities."

The Veteran was again examined by VA in October 2009.  The Veteran continued to struggle with blood sugar control, using a combination of insulin and oral medications as well as diet.  He reported a fairly active exercise program, citing riding his bike 10 miles a day six times a week.  The examiner stated that performance of strenuous activities was not restricted.  

In June 2010, the Veteran's wife reported that his doctors at VA had advised him to not walk on the treadmill or stair stepper because such would cause low blood sugar.

At an April 2013 VA examination, the Veteran reported that on a daily basis, he walked in the water at the pool; he walked in the evenings as well, but was limited by neuropathic burning in his legs.  The examiner stated that walking in the pool was "for regulation of blood sugar" and categorized such as a regulation of activity.  He stated that the Veteran visited his diabetic care provider less than two times a month, and had no hospitalizations or episodes of hypoglycemia or ketoacidosis over the prior year.  There was no unintentional weight loss or progressive loss of strength attributable to diabetes.  

In January 2014, in addition to asserting that the Veteran required regulation of activities, correspondence from the Veteran's representative stated that he had monthly visits to a dietician and to a care provider in connection with diabetic control.

Most recently, at an August 2016 VA examination, the examiner noted use of oral medication and multiple injections of insulin each day for diabetes.  There was no requirement for regulation of activities, and the Veteran saw his diabetic care provers less than twice a month.  There had been no hospitalizations for ketoacidosis or hypoglycemia, and no loss of weight or strength.  

As is noted above, the criteria for diabetes are successive.  The Veteran at this time is rated 20 percent disabled for use of medication and diet for disease control.  To establish entitlement to a higher level of compensation, the Veteran must establish the need for regulation of activities for blood sugar control; all ratings greater than 20 percent include this criterion.

Unfortunately, the weight of the evidence does not show that the Veteran was required to avoid strenuous activities at any time during the appellate period, insofar as was related to control of his blood sugars.  In fact, the evidence shows that doctors at worst permitted him to engage in strenuous activity, and at best encouraged him to do so.  The Veteran has reported his work out regimens throughout the appeal, ranging from long bike rides to use of treadmills or elliptical machines, to water exercises.  In each instance, doctors either actively encouraged such or merely cautioned him to monitor blood sugar in connection with activity.  They advised him on which foods to eat before and after exertion, and how and when to best administer his medications.  They did not discourage him from activity.  

The Board is aware that two VA examiners have commented that regulation of activity was present.  However, the April 2013 examiner made his statement in the context of increasing activity, not restricting it; this is consistent with a lack of regulation, as activity would help blood sugar control.  The August 2008 examiner did specify that overexertion should be avoided, but such is an isolated statement contradicted by contemporaneous and more recent statements from examiners and diabetic care providers.  Further, the examiner did not specifically tie his statement to blood sugar control; he made his comment in the context of showing impact on employment.  More recent examiners have made similar statements but have specified that such are related not to blood sugar control but to avoidance of hazards concomitant with diabetes.  Climbing ladders is avoided because neuropathy interfered with feeling the rungs and safety.  The danger of dizziness and fatigue required avoiding operating heavy equipment.  In neither case is the restriction on activity to control blood sugar, but instead to avoid an added risk to behaviors.

The Veteran has not argued that his situation presents exceptional or unusual circumstances or that the rating schedule is inadequate.  He in fact argues that he falls squarely within the schedular criteria; the Board agrees.  Accordingly, discussion of entitlement to an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b); Doucette v. Shulkin, 2017 U.S. App. Vet. Claims Lexis 319 (March 6, 2017).

The preponderance of the evidence being against the claim, there is no doubt to be resolved, and an evaluation in excess of 20 percent for diabetes mellitus, type II, is not warranted.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

REMAND

In July 2016, the Board remanded the question of whether obstructive sleep apnea had been caused or aggravated by service-connected renal disease with hypertension to the AOJ for an addendum nexus opinion fully addressing an article in a professional journal which indicated a possible link between sleep apnea and kidney dysfunction.

In August 2016, a VA doctor provided the addendum, with a clear and focused discussion of the article's findings and conclusions.  The doctor provided a negative nexus opinion, stating that the Veteran's kidney function as reflected in the claims folder was not severe enough to have caused or contributed to sleep apnea.  However, review of the addendum in light of the claims file as a whole raises additional questions.  While the examiner indicated that he did not consider the Veteran's kidney condition to be serious, and even questioned the propriety of the diagnosis, the fact is that the Veteran is currently service-connected for kidney disease and is rated 80 percent disabled by such.  The Board cannot merely adopt the examiner's view without further medical explanation of why those signs and symptoms supporting the current rating do not support a finding of a link between the Veteran's kidney disease and his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who provided the August 2016 addendum opinion regarding a link between kidney disease and sleep apnea.  If the examiner is not available, another, equally qualified medical professional may be consulted.

The examiner must discuss whether the Veteran's service-connected renal disease with hypertension at least as likely as not caused or aggravated currently diagnosed obstructive sleep apnea.  The reviewer must discuss the article titled "Sleep Apnea in Renal Patients" from the Journal of the American Society of Nephrology. See Carmine Zoccali, et al., Sleep Apnea in Renal Patients, 12 J. Am. Soc Nephrol 2854 - 2859 (2001).

The reviewer must consider the fact that the Veteran is service connected for renal disease with hypertension and in receipt of an 80 percent rating under the applicable rating criteria, located at 38 C.F.R. § 4.115a.

A full and complete rationale for all opinions expressed is required.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


